DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                    Reason for allowance
Claims 1-20 are allowed over the prior art.	
The following is an examiner's statement of reasons for allowance: Prior art fails to teach the socket connector being arranged to receive the pin connector therein to releasably attach the housing to the pad in a mounted position of the assembly;
the pin connector being shaped to be self-penetrating through the fabric layer in a non-destructive manner so as to be arranged for insertion through the fabric layer between the pad at the inner surface and the housing at the outer surface in the mounted position; and said at least one electrode and the electronic component being in electrical communication with one another in the mounted position so as to be arranged to communicate an electrical signal between said at least one electrode and the electronic component on the housing in the mounted position.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
                                       Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jean F. Duverne whose telephone number is (571) 272-2091.  The examiner can normally be reached on 9:00-5:30, Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE S LUEBKE can be reached on (571)272-2009.
 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
          /JEAN F DUVERNE/Primary Examiner, Art Unit 2833                                                                                                                                                                                                                     05/07/2022